Citation Nr: 0931780	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-19 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a higher disability rating for bilateral 
hearing loss, rated as 40 percent disabling prior to November 
29, 2007, and as 80 percent disabling from November 29, 2007.

2.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder.

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1940 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004, September 2006, and 
August 2007 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
In the September 2004 rating decision, the RO granted the 
Veteran service connection for bilateral hearing loss and 
assigned an initial disability rating of 10 percent.  
Pursuant to the Veteran's timely disagreement with the 
initial rating, the RO awarded an increased initial rating of 
40 percent for bilateral hearing loss via a March 2005 
statement of the case.  In the September 2006 rating 
decision, the RO awarded the Veteran service connection for 
posttraumatic stress disorder (PTSD) and assigned an initial 
disability rating of 10 percent.  Pursuant to the Veteran's 
timely disagreement with the initial rating, the RO awarded 
an increased initial rating of 30 percent via an April 2007 
supplemental statement of the case.  In the August 2007 
rating decision, the RO denied the Veteran's claim for a 
total disability rating based on unemployability due to 
service-connected disability (TDIU).  The RO further issued a 
supplemental statement of the case in January 2008 assigning 
an increased rating of 80 percent for the Veteran's service-
connected bilateral hearing loss, effective November 29, 
2007.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in May 2009.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.

As the appeal of the Veteran's claim for higher disability 
rating for bilateral hearing loss, rated as 40 percent 
disabling prior to November 29, 2007, and as 80 percent 
disabling from November 29, 2007, and an initial rating in 
excess of 30 percent for PTSD emanates in part from the 
Veteran's disagreement with the initial ratings assigned 
following the grant of service connection, the Board has 
characterized the claims as for higher initial ratings, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claims for a higher disability rating for 
bilateral hearing loss, rated as 40 percent disabling prior 
to November 29, 2007, and as 80 percent disabling from 
November 29, 2007; for an initial rating in excess of 30 
percent for PTSD; and for a TDIU.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the Veteran's claims file reflects that he has 
been provided multiple VA audiologic examinations, most 
recently in November 2007.  Report of that examination noted 
that controlled speech discrimination testing (Maryland CNC) 
revealed 64 percent maximum speech recognition in the 
Veteran's right ear and 60 percent in his left ear.  Puretone 
audiometry testing found that the average puretone threshold 
was 101 decibels for the Veteran's right ear and 101 decibels 
for his left ear.  The record also reflects that the Veteran 
has received treatment at the West Los Angeles Vet Center for 
his PTSD and has been given multiple VA psychiatric 
examinations.  At his most recent examination, in December 
2007, the Veteran reported daily intrusive distressing 
recollections of his time in service and recurrent 
distressing dreams.  The Veteran also described experiencing 
panic attacks and flashbacks.  Similarly, the Veteran's 
treating counselor at the Vet Center submitted a letter in 
January 2008 stating that the Veteran had reported increasing 
anxiety following his war-related nightmares, which had begun 
causing anxiety attacks during which the Veteran would 
tremble and have difficulty breathing.

However, the Veteran's representative stated at the May 2009 
hearing that the Veteran's hearing loss has worsened since 
the date of his last VA medical examination in November 2007.  
At that hearing, the Veteran's representative noted that the 
Veteran's last hearing examination had taken place several 
years prior and that the Veteran was "overdue" to have new 
hearing aids fitted.  The Veteran also testified at that time 
that his PTSD symptoms had worsened since his most recent 
December 2007 VA examination.  In that connection, the Board 
notes that when specifically asked by the Veterans Law Judge 
in what way his PTSD had worsened, the Veteran stated that he 
had been experiencing "high anxiety" for which he had been 
prescribed medication.  The Veteran further testified that 
his worsening hearing acuity led him to sell his piano-tuning 
business and retire when he became unable to properly perform 
the necessary work. 

The Board notes that the Veteran is qualified, as a lay 
person, to report symptoms such as deterioration of hearing 
acuity or increased anxiety.  See Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  Likewise, where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the 
appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled the appellant for another examination).  The Board 
notes here that the Veteran has claimed that his hearing has 
deteriorated since his last VA audiologic examination, which 
took place nearly 2 years ago.  The Veteran has further 
contended that his PTSD has worsened since his last 
examination, which occurred nearly 2 years ago.  In light of 
these complaints, therefore, a remand is required to have 
examiners supplement the record with reports regarding the 
current severity of the Veteran's bilateral hearing loss and 
PTSD.  Under these circumstances, the Veteran must be 
scheduled to undergo audiologic and psychiatric examination 
at an appropriate VA medical facility.  See 38 U.S.C.A. 
§ 5103A. 

Regarding the Veteran's claim for entitlement to a TDIU, the 
Board notes that the relevant evidence includes the Veteran's 
testimony at his May 2009 hearing that his hearing loss 
renders him unable to tune pianos, which profession he had 
been in for more than 50 years.  He further testified that he 
was forced to retire in approximately 1999 due to his hearing 
loss.  The Veteran has further submitted a statement in 
December 2006 documenting that he was last employed with his 
piano tuning business in 2002 and has not worked since that 
time.  The Board notes further that no VA examination has 
been conducted to assess the Veteran's current employability, 
based on both a thorough assessment of all his service-
connected disabilities and his educational and occupational 
history and experience.

The Board acknowledges that under applicable criteria, a TDIU 
may be awarded where the schedular rating is less than total 
and when it is determined that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. §§ 
3.340, 3.34l, 4.16 (2008).  Under § 4.16(a), if there is only 
one service-connected disability, it must be rated at 60 
percent or more.  If there are two or more disabilities, at 
least one of those disabilities must be rated at 40 percent 
or more, and the total combined rating must be 70 percent or 
more.  Disabilities resulting from common etiology or a 
single accident, disabilities of one or both of the upper 
extremities or of the lower extremities, disabilities 
affecting a single body system, multiple injuries incurred in 
action, or multiple disabilities incurred as a prisoner of 
war may be considered as one disability in applying the 
provisions of § 4.16(a).  Despite these requirements, it is 
the established policy of VA that all Veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  

The Board notes that the Veteran is service connected for 
bilateral hearing loss, rated as 80 percent disabling; PTSD, 
rated as 30 percent disabling; limitation of motion of the 
right arm with osteoarthritic changes, rated as 20 percent 
disabling; tinnitus, rated as 10 percent disabling; and 
scarring of the eardrum and a deviated septum, rated as 
noncompensably disabling.  The current combined evaluation 
for the Veteran's service-connected disabilities is 90 
percent.  See 38 C.F.R. § 4.25 (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in order for a Veteran to prevail on 
a claim for a TDIU, the record must reflect some factor that 
takes his case outside of the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the Veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In 
adjudicating a claim for a TDIU, the Board may not reject the 
Veteran's claim without producing evidence, as distinguished 
from mere conjecture.  See Friscia v. Brown, 7 Vet. App. 294 
(1995).  In Friscia, the Court stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  

Upon review of the record, the Board finds that a medical 
examination and opinion is needed in deciding the Veteran's 
claim for a TDIU.  Thus, the Veteran must be scheduled for a 
VA examination and the examiner requested to conduct a 
physical and psychiatric examination of the Veteran and 
review of the medical evidence and provide a medical opinion 
addressing the question of whether the Veteran's service-
connected disabilities combine to make him unemployable.  See 
38 U.S.C.A. § 5103A(d); Friscia v. Brown, 7 Vet. App. 294 
(1995).  Such opinion must be based upon consideration of the 
Veteran's current medical condition as well as his documented 
history and assertions, to include employment history and 
education, and medical evidence associated with the record.  
38 U.S.C.A. § 5103A.  The Board notes that there appears to 
have been some confusion as to whether the Veteran needed to 
report for a prior VA examination in connection with his TDIU 
claim, which was scheduled for December 2008.  The Veteran 
stated at his May 2009 hearing, however, that he was unable 
to attend that examination due to illness but believes he 
would be able to attend any examinations scheduled for him in 
the future.  In scheduling any such future examination, then, 
the agency of original jurisdiction (AOJ) must take into 
consideration these scheduling matters, including the fact 
that the Veteran now resides in an assisted living facility 
and is reliant on a caregiver to provide transportation.  The 
AOJ must also notify the Veteran that failure to report to 
any scheduled examination, without good cause, could result 
in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2008).  

The Board further notes that the Veteran was not provided 
proper notice pursuant to the VCAA regarding his initial 
claims for service connection for bilateral hearing loss and 
PTSD.  The Board acknowledges that the RO sent the Veteran a 
letter in April 2008 providing notice of the types of 
evidence needed to substantiate claims for increase, such as 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life, pursuant to 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
that letter was returned to the RO as undeliverable, and no 
subsequent notice appears to have been sent.  Further, the 
Board notes that the requirements set forth in Vazquez-Flores 
apply to claims for increased compensation for already 
service-connected disabilities, not to claims for higher 
initial ratings, and are thus inapplicable here.  
Nevertheless, the Board finds that action by the AOJ is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a 'service connection' 
claim; those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the award).  After 
providing the required notice, the AOJ should attempt to 
obtain any pertinent outstanding evidence for which the 
Veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 
3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, any other development and/or notification 
action deemed warranted by the VCAA should be undertaken 
prior to adjudicating the claim on appeal.

In view of the foregoing, the case is REMANDED for the 
following action:

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.

1.  The Veteran and his representative 
must be sent a letter requesting that 
the Veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record.  The Veteran must 
also be invited to submit any pertinent 
evidence in his possession, and the 
originating agency must explain the 
type of evidence that is his ultimate 
responsibility to submit.  The letter 
must clearly explain to the Veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claim within the one-year period).  

2.  After securing any additional 
records, the Veteran must be scheduled 
for audiologic and psychiatric 
evaluations and a TDIU evaluation at an 
appropriate VA medical facility and 
notified that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claim.  See 38 C.F.R. § 3.655(b) 
(2008).  The entire claims file, 
including a copy of this remand, must 
be made available to and reviewed by 
the physician(s) designated to examine 
the Veteran.  All appropriate tests and 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.

Audiologic examination-The Veteran 
must be scheduled for an audiologic 
evaluation to ascertain the current 
severity of his bilateral hearing loss.  
All appropriate tests and studies 
necessary to apply pertinent rating 
criteria must be accomplished, and all 
clinical findings must be reported in 
detail.

Psychiatric examination-The examiner 
must provide a detailed assessment of 
the current severity of the Veteran's 
service-connected PTSD.  The examiner 
must make all findings necessary to 
apply the rating criteria, paying 
particular attention to assessing the 
severity of the Veteran's PTSD 
symptoms.  A global assessment of 
functioning (GAF) score should be 
provided along with an explanation of 
the score's meaning.  A complete 
rationale must be provided for all 
opinions expressed.

TDIU examination-The examiner must 
consider the current severity of each of 
the Veteran's service-connected 
disabilities.  Report of the examination 
must include discussion of the Veteran's 
documented medical history and 
assertions.  In addition, the examiner 
must elicit from the Veteran and record 
for evaluation purposes a full work and 
educational history.  Following the 
above-requested examination of the 
Veteran and review of the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran's service-
connected bilateral hearing loss, PTSD, 
limitation of motion of the right arm 
with osteoarthritic changes, tinnitus, 
scarring of the eardrum, and deviated 
septum combine to preclude substantially 
gainful employment that is consistent 
with the Veteran's education and 
occupational experience.

3.  The adjudicator must ensure that 
all examination reports comply with 
this remand and the questions presented 
in the examination requests.  If any 
report is insufficient, it must be 
returned to the examiner for necessary 
corrective action, as appropriate.

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claims on appeal must be 
adjudicated in light of all pertinent 
evidence and legal authority.  
Consideration should be given to 
whether any "staged" rating is 
warranted.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If any benefit 
sought on appeal is not granted, the 
Veteran and his representative must be 
furnished an appropriate supplemental 
statement of the case (SSOC) and 
afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



